 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. C. Penney Company and Retail Clerks UnionLocal 367, affiliated with United Food andCommercial Workers International Union,AFL-CIO. Case 19-CA- 1303September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENI.IOOn June 17, 1980, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Employer filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief supporting the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, J. C. PenneyCompany, Tacoma, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In agreeing with the result reached herein, Member Jenkins agreeswith the Administrative Law Judge's citation, at fn. 16 of his Decision, toAllied Stores of New York. Inc.. d/b/a Stern's Paramus, 150 NLRB 799(1965); Arnold Constable Co.. 150 NLRB 812 (1965), as examples of casesin which the Board has weighed the various factors it considers in decid-ing whether a particular group of employees within a retail store is anaccretion to an existing unit. However, for the reasons set out in his dis-senting opinions in those cases, Member Jenkins does not agree with theresults reached therein3 We shall modify the Administrative Law Judge's notice to conformto his recommended Order.252 NLRB No. 47APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to apply the terms ofour currently effective agreement with RetailClerks Union Local 367, affiliated with UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, to our catalog sales em-ployees and in the furture we shall apply theterms of that contract to those employees.WE WILl NOT refuse to recognize Local 367as the exclusive representative of our catalogsales employees for collective-bargaining pur-poses and will bargain with Local 367 at its re-quest concerning any requested additions, revi-sions, or modifications of our current agree-ment with Local 367 affecting those employ-ees.WE WILL. NOT refuse to transfer any of ouremployees represented by Local 267 to thecatalog sales department because of their rep-resentation by and membership in that organi-zation and WE WILL offer such transfer tothose employees represented by Local 367 towhom we denied such transfer.WE Wll. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their Section 7 rights.WE WILL make whole those employeeswhose transfer requests we denied because oftheir union representation and membership forany losses they may have suffered because ofthat denial, with interest on any amounts due.WE WILL make those catalog sales employ-ees whole who suffered losses because of ourrefusal to apply the terms of our 1978-80 andany successor agreements witl Local 367 tothem during their employment as catalog salesemployees, with interest on any amounts due.WE WILL reimburse Local 367 for the lossesit suffered because of our refusal to apply theterms of our 1978-80 and any successor union-security agreements with it, with interest onthe amount due.J. C. PENNEY COMPANY424 J. C. PENNEY COMPANYDECISIONSTATIMINF OlF THI CASiGEORGE CHRISTENSEN, Administrative Law Judge:On September 24, 25, and 26, 1979,1 I conducted a hear-ing at Tacoma, Washington, to try issues raised by acomplaint issued on May 25 and amended on July 19based on a charge filed by Retail Clerks Union Local367, affiliated with United Food and Commercial Work-ers International Union, AFL-CIO,2on April 16. Thecomplaint alleged that J.C. Penney Company3violatedSection 8(a)(l), (3), and (5) of the National Labor Rela-tions Act, as amended (hereafter called the Act), by fail-ing or refusing to recognize and bargain with the Unionas the collective-bargaining representative of its catalogsales department employees when it opened that depart-ment and by refusing to transfer to that department em-ployees in other sales departments because they wererepresented by the Union. While the Employer in itsanswer conceded, at times pertinent, the Union repre-sented a majority of its sales employees within a unitcovered by a current agreement between the Employerand the Union, it denied the catalog sales employees con-stituted an accretion to that unit, denied the Union re-quested recognition and bargaining with regard to itscatalog sales employees and the Employer denied thatrequest, and denied it refused to transfer employees rep-resented by the Union to the newly opened departmentbecause they were represented by the Union.The issues for resolution are whether:1. The catalog sales employees were an accretion tothe existing unit represented by the Union;2. The Employer refused the requests of union-repre-sented employees for transfer to the catalog sales depart-ment because they were represented by the Union; and3. The Union demanded the Employer recognize thecatalog sales employees as an accretion to the unit cov-ered by the Employer-Union contract and the Union astheir collective-bargaining representative and the Em-ployer rejected that demand.The parties appeared at the hearing and were affordedfull opportunity to adduce evidence, examine and cross-examine witnesses, argue and file briefs. Briefs were filedby the General Counsel and the Company.Based on my review of the entire record,4observationof the witnesses, perusal of the briefs and research, Ienter the following:FINDINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findat times pertinent the Employer was a Delaware corpo-ration with offices and a place of business in Tacoma,Washington, where it was engaged in operating a retaildepartment store; that during the year preceding the issu-ance of the complaint the Employer received gross rev-enues in excess of $500,000 from its operations; thatI Read 1979 after all further date references omitting the year.Hereafter called the Union.a Hereafter called the Employer4 Certain errors in the transcript have been noted and correcedduring the same period it purchased and caused to be de-livered to its facilities within the State of Washingtonfrom sources outside that State or suppliers within thatState who obtained them from outside the State, goodsand services valued in excess of $50,000; and that it wasan employer engaged in commerce in a business affectingcommerce, and the Union was a labor organizationwithin the meaning of Section 2 of the Act.It. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Employer operates retail department storesthroughout the United States; this case involves a storelocated within a shopping mall at Tacoma, Washington.For years local unions affiliated with the Retail ClerksInternational Union (known as the United Food andCommercial Workers Union since the merger of theRetail Clerks and the Meatcutters International Unions)have represented the Employer's employees at variouslocations, including locations within California, Oregon,and Washington. In 1979 the Employer began to opencatalog sales departments within its western divisionstores, beginning with Southern California, then North-ern California and lastly Oregon-Washington. In somestores within the latter group, the local affiliate of theUnited Food and Commercial Workers Union (hereaftercalled the UFCW), prior to the opening of the catalogsales departments within the stores, represented both sell-ing and office clerical employees; in such cases, the exist-ing contracts between the Employer and the localUFCW affiliate were extended to cover the catalog salesemployees. In three stores within the group where theselling employees were represented by a local affiliate ofthe UFCW and the office clericals were represented by alocal affiliate of the International Brotherhood of Team-sters (hereafter called IBT), representatives of the twolocals met and agreed upon the inclusion of the new de-partment within the coverage of the Employer-IBT con-tract.5In the balance of the stores, where selling em-ployees were represented by an affiliate of the UFCWand office clerical employees were unrepresented, theEmployer took the position that the catalog sales em-ployees had a greater community of interest with officeclerical employees than with the selling employees andrefused to recognize the UFCW affiliate as the collec-tive-bargaining representative of the catalog sales em-ployees, refused to negotiate with the UFCW affiliateconcerning their rates of pay, wages, hours, and workingconditions, and refused to include the catalog sales em-5 Local 1001 of the UFCW represented selling employees of three ofthe Employer's stores in the Seattle, Washington. area under a single con-tract. Local 117 of the IBT represented the office clericals and warehou-semen at the same three stores under a single contract When Local 1001demanded recognition of the catalog sales employees as an accretion toLocal 1001's unit, the Employer informed Local 1001 it already had rec-ognized the IT as their representative, negotiated pay scales higher thanthose contained in the Local 1001 contract for comparable work and theemployees had become members of Local 117. Faced with a fair accomphand in order to avoid a jurisdictional battle with Local 117. Local 1001met with Local 117 and agreed to abandon its claim for representation ofthe catalog ales employees at the Seattle area stores425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees within the coverage of the currently effectivecontract between the UFCW affiliate and the Employer.At the time the catalog sales department was openedfor business at Tacoma, the selling employees and a fewstock clerks were represented by the Union and theoffice clerical employees were unrepresented.6B. The Unit and the Union's Representative StatusThe Union has represented the Employer's selling em-ployees at Tacoma for a number of years. Their rates ofpay, wages, hours, and working conditions have beengoverned by a series of collective-bargaining agreementsbetween the Employer and the Union. The currentagreement, for a 2-year term extending from June 1,1978, through May 31, 1980, provides that:The Employer agrees to recognize and hereby doesrecognize the Union as the sole and exclusive col-lective-bargaining agent with respect to rates ofpay, wages, hours and all other terms and condi-tions of employment for the appropriate bargainingunit herein established and described as follows:All employees employed by the Employer'sTacoma Mall Store No. 232, located at 200Tacoma Mall and 5640 S. Durango Street,Tacoma, Washington engaged in selling or han-dling merchandise, including sales employees,stockroom employees, tire, battery and auto-motive (TBA) employees, but excluding confi-dential employees, guards, selling supervisors andsupervisors as defined within the meaning of theLabor Management Relations Act of 1947, asamended, automotive service specialists, custo-dians, office employees and all other employeesemployed by the Employer.The complaint alleged, the answer admitted, and I findat times pertinent the unit specified above was appropri-ate for collective-bargaining purposes within the meaningof Section 9 of the Act and the Union represented a ma-jority of the employees therein.C. The Accretion IssueThe Tacoma store occupies approximately 160,000square feet on two levels; prior to the time the catalogsales department opened therein, the store operationswere organized into approximately 18 selling depart-ments and 5 office clerical departments.7Warehousemen,invoice clerks, stock clerks, and supervisors were em-ployed at the Durango Street warehouse.The Union represented approximately 200 employees,consisting of all selling employees at the store, sellingand installation employees within the automotive depart-ment, the counter clerk (who sold hair products, alongwith other functions) in the beauty salon and stock clerks6 The office clerical employees at Tacoma at one time were represent-ed by an affiliate of the Office and Professional Workers Union. thatunion, however, was decertifled some time prior to 1979' Plus an automotive department, a restaurant, and a beauty parlorThere also were security, display. custodial, maintenance, technical, andsupervisory personnel.who worked between the store and the warehouse. Alocal affiliate of the IBT represented warehousemen atthe warehouse. Invoice clerks at the warehouse, theoffice clerical employees at the store, automotive special-ists (mechanics) at the automotive departments, restau-rant employees, beauty operators, security employees,display employees, custodial employees, maintenance em-ployees and supervisors were unrepresented.Except for certain public holidays, the store was openfor business every day; from 9:30 a.m. to 9:30 p.m. be-tween Mondays and Fridays; from 9:30 a.m. to 6 p.m. onSaturdays; and from 11 a.m. to 6 p.m. on Sundays. Eachweek most of the office clerical employees worked a reg-ular daytime shift between Monday and Friday while allthe sales employees worked staggered shifts betweenMondays and Sundays. Both the represented and unre-presented employees received certain standard Em-ployerwide benefits, i.e., life insurance, pension, medicaland dental, savings and profit-sharing and employee dis-count plans, and the same provision for sick leave, funer-al leave, jury duty leave, vacations, holidays, lunch andbreaktimes and leave of absence. They also sharedcommon locker, rest and lunchroom facilities.Approximately 8 office clericals worked at the ware-house processing invoices; approximately 40 office cleri-cals worked within administrative offices located on thenorth side of the second floor at the store within the cus-tomer service, credit and layaway, sales audit, cashierand merchandise record departments, plus office clericalsassigned to personnel, the manager's office, etc.The sales employees represented by the Union servedcustomers, accepted personal and telephone orders formerchandise, encouraged purchases, prepared purchaseorders, handled layaway orders (including preparation ofthe purchase order and acceptance of deposit), checkedcredit, used adding machines, accepted payment for mer-chandise, rang up sales on the POS (point of service) ter-minals or cash registers, tendered purchased merchan-dise, encouraged credit or charge accounts, accepted re-turned merchandise and prepared the necessary credit orother documentation, processed personal and telephonerequests regarding prices and availability of merchandiseand unloaded carts to place merchandise on shelves. Thestock clerks represented by the Union handled merchan-dise brought from the warehouse to the store and trans-ferred merchandise between locations at the store.8The job title of the office clericals employed as in-voice clerks at the warehouse is descriptive of theirwork; the title of the departments which employed thesales audit, customer service, merchandise record, creditand lay away and cashier personnel is likewise self-de-scriptive. None of the office clericals performed anysales functions; most of them did not deal with customers(personnel clerks, secretaries, invoice clerks, sales auditand merchandise record clerks); and most of them didnot handle merchandise (invoice clerks, sales audit, mer-chandise record, customer service, and cashier person-nel)." These findings are based upon the testimony of Tacoma sales clerksDe Faxio. Dudley, Reimers, Rogers, and Tjomsland.426 J. C. PENNEY COMPANYThe Tacoma store's manager, Wayne Reinholt,9wasapprised in 1977 of the Employer's plan to install catalogsales departments in its western division stores on com-pletion of its Reno, Nevada, distribution center. Con-struction of facilities for the new department at Tacomacommenced in 1978 and were completed early in 1979.The catalog sales department at Tacoma was locatedat the southwest corner of the second level at the store,between two sales departments (toys and boys clothing).It consisted of a counter containing several POS termi-nals, catalogs and order forms and a storage area behindthe counter for storing ordered merchandise until it waspaid for and picked up by the customer who ordered it,telephones, desks and a teletype utilized to transmit cus-tomer orders to the Reno distribution center.Public notices were posted in the store beginning inlate 1978 announcing the new department's opening inMarch 1979.In late 1978 and early 1979 Gary Williams, theTacoma store's personnel manager, °began hiring em-ployees to man the new department. In accordance withnormal policy," Williams informed Sharon Turner,Leslie Hart, and Francine Dillon of the credit andlayaway department at the Tacoma store that theywould be transferred to the new department when itopened; 2Karen Prida, an invoice clerk at the ware-house, was similarly informed; Heidi Babcock and JudyAnderson, employees within stores operated by the Em-ployer in Alaska who requested employment at Tacoma,were so informed; and Darlene Jones, an employee at theEmployer's Kansas City, Missouri, store, was similarlyadvised. The balance of the initial work force, namely,Cheri Pahl, Jeanette Libby, Diane Anton, Jack Sprinkler,and Carol Purkey, were recruited locally as new hires.Anderson was a sales supervisor prior to her employ-ment; Sprinkler was a printer's helper; Purkey was asales solicitor, etc. While a number of sales employees atTacoma represented by the Union applied to Williamsand Turner for transfer to the new department, not onewas hired (either initially or later).The initial work force was trained in sales techniques,use of POS terminals, adding machines, use of catalogs,use of the various documents required for the work, etc.,immediately prior to the March opening of the new de-partment.When the department opened, the catalog sales em-ployees served customers; accepted personal and tele-phone orders (for the same merchandise sold in the sell-ing departments); encouraged purchases;' processedpersonal and telephone requests for prices, availability ofmerchandise, expected delivery dates, etc.; preparedorders; checked credit; advised customers when their9 An admitted supervisor and agent of the Employer at all pertinenttimes.0' An admitted supervisor and agent of the Employer at all pertinenttimes.I To honor transfer requests by present employees before hiring newemployees.12 Turner, the supervisor of the credit and layaway department, wasnotified she would be the supervisor of the ness department. It was con-ceded Turner was a supervisor and agent of the Employer at all pertinenttimes.II They were instructed to push certain sales items.merchandise was available for pickup; accepted pay-ments for merchandise and rang up the sales on the POSterminals; utilized adding machines; encouraged chargeaccounts; accepted returned merchandise and preparedthe necessary documentation; placed ordered merchan-dise in the storage area on delivery from the Reno distri-bution center and tendered such merchandise to custom-ers when they arrived to pay for it and pick it up. Thestock clerks represented by the Union and the catalogemployees transported merchandise from the loadingdock to the storage area in the catalog department. Theformer invoice clerk, Prida, did most of the work ofprocessing invoices and transmitting orders by teletypeto the Reno distribution center.i4The bulk of the cata-log sales employees' work involved selling and handlingmerchandise and tasks related thereto.'5Each of the selling and office/clerical departments hadits own first-level supervisor, as did the warehouse, auto-motive department, and maintenance and security depart-ments. The second level of supervision consisted of thepersonnel manager, the operations manager, three gener-al merchandise managers, and one marketing manager.The third and top level of management consisted of thegeneral manager.Since the catalog sales department began operations,there has not been any interchange between the catalogsales employees and either the office/clerical or floorselling employees.An examination of a line of pertinent decisions'6dis-closes the Board weighs a variety of factors in decidingwhether a particular group of employees within a retailstore is an accretion to an existing unit; i.e., the extent towhich the group in question shares management and su-pervision with another group, particularly with regard tolabor relations; the collective-bargaining history, if any;the interchange between employees in the group andthose of other groups; the integration of the group'swork within the overall operating structure; the geo-graphical proximity of the group to other groups, thesimilarity of the wages, hours, benefits, and working con-ditions received by the group to those received by othergroups; and the similarity of the skills and type of workperformed by the group to those of other groups (withthe last factor receiving the most emphasis).In a number of the cases cited above, while recitingthe desirability of a wall-to-wall unit in retail store oper-ations, the Board nevertheless recognized a communityof interest among selling employees (as distinguishedfrom nonselling employees) and found in the Sears casecited above a unit limited to selling employees, includingcatalog sales employees, was appropriate. While the Boardincluded a group of telephone sales employees within theoffice/clerical unit, the Board included within the selling4 This teletype work involved approximately I hour of work per day's These findings are based primarily upon Purkey's testimons. wshichis credited (and partially corroborated by Turner)i6 The Great .4tlantic and Pacific Tea Company (Family Savings Center)140 NL.RB 1011 (1963): Arnold Constable Corporaion, 150 NRH 788(1965); A.4ied Stores of New York. d/h/a Stern s. Paramus. 150 NLRB 799(1965); L.ord &d Taylor, a Division of.Alssociated Dry Goods Corporation. 150NI.RB 812 (1965): Sears. Roebhuck and Co. 174 NI.RR 941 (1969)427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit the catalog sales employees who had customer con-tact, as they do here.In this case the personnel and general managers exer-cise overall control over both the represented and unre-presented employees, including control of labor relations;the catalog sales, office/clerical and selling departmentemployees have separate first-level departmental supervi-sion; there is no history of collective bargaining withregard to the catalog sales employees other than generalrecognition by the Employer at the Tacoma store thatselling employees are included within the scope of theunit represented by the Union;'7there has not been anyinterchange between the catalog sales employees andoffice/clerical or floor sales employees; with respect tointegration, the catalog sales and floor sales personnelsell and handle the same merchandise, the floor sales per-sonnel encourage and promote catalog sales, the catalogand floor sales personnel utilize the same techniques,equipment, and forms for processing sales through acommon system; the catalog sales and floor sales person-nel are in adjacent locations, while the office/clericalsare located in a different area; office/clerical, floor salesand catalog sales personnel utilize the same locker, restand lunchroom areas, and share common fringe benefits,but the working schedules of the catalog sales employeesare identical to those of the floor sales employees butonly a small portion of the office/clericals (the layaway/credit department employees); and the catalog sales andfloor sales personnel utilize the same skills in performingbasically the same function-selling and tendering to cus-tomers the Employer's merchandise.It is undisputed that the Employer for many years hasrecognized the Union as the exclusive representative of aunit of its employees consisting of: "All employees em-ployed by the Employer's Tacoma Mall Store No. 232...engaged in selling or handling merchandise, includ-ing sales employees ..." and I have entered findingsthat unit is appropriate for collective-bargaining purposesunder the Act.I find the catalog sales employees at all pertinent timeswere encompassed by that description, included withinthe bargaining unit therein described and were an accre-tion to that unit. They primarily performed sales and re-lated functions, handled the merchandise they sold, dealtdirectly with customers, used the same mechanical aids(cash registers and adding machines), and had the sameor comparable work shifts and other conditions as thefloor sales employees represented by the Union and cov-ered by the Employer-Union contract, and therefore,much more in common with the floor sales employeesthan the Employer's office/clerical employees.D. The Transfer Refusals and Failure or Denial ofRecognitionFlcor sales and related employees and union membersKaren Cooper, Sharon Coyne, Christine De Fazio, EllenDietz, Virginia Dunley, Louise Doun, Pat Frields," Demonstrated by the contract language. the placement of thecounter clerk at the beauty parlor within the unit represented by theUnion because that clerk, inter alia, sells hair products; placement of theTBA employees within the unit represented by the Union because theyinstall and sell, etc.Sheryl Reimers, Julia Rogers, Sabria Tjomsland, CarolTrowbridge, and Chadine Wood applied either to Turneror Williams or both for transfer to the catalog sales de-partment prior to its opening.'s While one employee9initially received some encouragement that her requestwould be granted, none of the union-represented transferapplicants were transferred to the new department.Williams testified that while it was store policy to fillvacancies by either promoting or transferring qualifiedemployees who expressed an interest in such vacanciesbefore going outside the store, he granted the requests ofnonunion office/clerical employees Hart, Dillon, andPrida for transfer to the new department and rejectedthe requests of union-represented employees Cooper, etal., because the work of the new department requiredoffice/clerical rather than sales skills. Williams' testimonyis incredible, however, inasmuch as he hired a sales su-pervisor from Alaska for one of the positions (Judy An-derson), hired another whose prior experience relatedsolely to telephone sales solicitation (Carol Purkey) anda third whose only prior work experience was as a print-er's helper (Jack Sprinkler) and rejected the transfer re-quest of one union member whose work involved a largeamount of office/clerical work.20It is further weakenedby the fact both Turner and Williams originally (in Feb-ruary) welcomed Dudley's transfer application becauseshe was an older, experienced employee.21As noted in my findings under "C" above, the dutiesand functions of the catalog sales employees were closelyrelated to those of the floor sales employees representedby the Union, and thus were readily transferable to thenew department, necessitating much less training thanthat required for new hires. It is, therefore, apparent theEmployer's motive for denying transfer to the union-rep-resented employees was other than their lack of relevantexperience.The remarks of Turner and Williams, when respondingto the requests of several of the union-represented salesemployees, leave no doubt what that motive was.When Reimers approached Turner and asked for trans-fer to the new department, Turner informed Reimers thenew department was going to be nonunion and Reimersmight want to consider that in deciding if she wanted totransfer and even after Reimers later told Williams shewas willing to withdraw from the Union in order to re-ceive a transfer to the new department, Williams re-sponded the Employer had decided to avoid any "harass-ment" from the Union by going "outside" to fill thecomplement for the new department. In similar vein,while Turner initially welcomed Dudley's application fortransfer to the new department, in response to Dudley'srepeated later inquiries concerning whether she was"i Turner's designation as the supervisor of the new department wascommon knowledge among the store's employees for some time prior tothe time catalog sales commenced; it was common practice among theemployees to request a desired transfer of the supervisor of a departmentwhere an opening was available and for such supervisor to pats on therequest to Williams, as occurred in the case of these 12.19 Virginia Dudley.(i Dietz.(1 Dudley's testimony to that effect is credited: she was a forthright,direct witness428 J. C. PENNEY COMPANYgoing to be transferred, Turner informed Dudley she didnot think any of the floor sales employees were going tobe transferred because they were union represented.Turner also informed Rogers the new department wasgoing to be nonunion.22Reinholt and Williams evaded the Union's inquiriesconcerning the Employer's intentions with regard to unitplacement of the catalog sales employees until a full non-union complement of employees had been recruited andhired to man the new department.In early February several employees represented bythe Union informed their union representative, JayMurphy, they heard the new department was going to benonunion. Murphy sought out Reinholt at his office inWilliams' presence, stated he heard rumors the Employerintended to keep the new department nonunion, andasked if the rumor was true. Reinholt asked him wherehe heard it. Murphy responded he picked it from thefloor. Reinholt stated the Employer had not made a deci-sion yet. In early March, Murphy again contacted Rein-holt and Williams at the former's office and said he wasnow hearing the catalog sales crew had been selectedand was nonunion; Reinholt replied no decision had beenmade yet. Murphy then stated he had been informed thatnone of the employees represented by the Union who re-quested transfer to the new department were beingchosen to man it; Reinholt replied that the Employerwas not discriminating. Murphy then informed Reinholtit was the Union's position that catalog sales employeeswere within the bargaining unit represented by theUnion and were covered by the current Employer-Unioncontract. Reinholt did not respond.23Near the end or at the beginning of each month,Murphy normally picked up copies of new hire slipscovering all new employees hired during the month pre-ceding, in order to police the Employer-Union union-se-curity agreement. When he asked for such slips in lateMarch, the personnel clerk handed him one slip. Awarethe catalog sales crew commenced work earlier in themonth, Murphy asked where their hiring slips were. Theclerk informed Murphy she had been instructed not togive him their slips inasmuch as they were not within theunit represented by the Union. Murphy immediately ap-proached Williams and asked him why the Employerwas withholding from the Union the hiring slips of thecatalog sales employees (inasmuch as he had asserted attheir previous meeting that those employees were cov-ered by the Employer-Union contract, including theunion-security agreement therein). Williams replied thecatalog sales employees were part of the Employer'soffice/clerical/employee group or unit, not the sellingand related employee unit, and therefore were not cov-ered by the Employer-Union contract. He told Murphyto contact the Employer's attorney if he questioned thatdisposition of the unit question. Murphy asked Williamswhy he withheld that information at their previous meet-ings. Williams responded he could not contradict his su-perior's statement (that no decision had been reached by22 I credit the testimony of Reimers. Turner, and Rogers to that effect;they were convincing witnesses,23 These findings are based upon Murphy's testimony. which is cred-ited. He was a forthright witness.the Employer concerning the unit placement of the cata-log sales employees). Murphy informed Williams he wasgoing to file unfair labor practice charges over the Em-ployer's refusal to recognize the Union as the exclusivecollective-bargaining representative of the catalog salesemployees and their coverage under the Employer-Union contract. Williams did not respond. In short order(on April 16), after consultation with its counsel, theUnion filed charges so alleging, which led to this pro-ceeding.I find the Employer anticipated that, prior to the ini-tial hire of its catalog sales employees, the Union wasgoing to demand that the Employer recognize those em-ployees as an accretion to the unit covered by the Em-ployer-Union contract, and also decided, prior to thatinitial hire, to stall the Union until it could recruit andhire a complement of employees to man the departmentwho were not members of the Union and nonsupportiveof the Union, and then to reject the Union's demand onthe ground they were not within the unit represented bythe Union, which it did.Since findings have been entered that the catalog salesemployees were an accretion to the unit represented bythe Union and covered by the Employer-Union contract,I find that by its failure and refusal to recognize theUnion as their exclusive collective-bargaining representa-tive and by its failure and refusal to apply the terms andconditions of the current Employer-Union contract24and any successor contracts to them from their dates ofhire, the Employer violated and continues to violate Sec-tion 8(a)(l) and (5) of the Act.25I further find that it rejected the applications of its em-ployees represented by the Union to avoid having anyunion adherents within its complement of catalog salesemployees, i.e., because they were members of theUnion, and thereby violated Section 8(a)(1) and (3) ofthe Act.26CONCL.USIONS OF LAW1. At all pertinent times the Employer was an employ-er engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2 of the Act.2. At all times material Reinholt, Williams, and Tuckerwere supervisors and agents of the Employer acting onits behalf.3. At all material times the following unit was appro-priate for collective-bargaining purposes within themeaning of Section 9 of the Act:All employees employed by the Employer'sTacoma Mall Store No. 232, located at 200 TacomaMall and 5640 S. Durango Street, Tacoma, Wash-ington, engaged in selling or handling merchandise,including sales employees, stockroom employees'24 1978 802s The Baron Rouge Water Works Company 170 NLRB 1183 (1968):affd 417 F.2d 1065 (5th Cir. 1969); Safety Electric Corporation and SanJoaquin Pacific Corporation, 239 NLRB 40 (1978)21 (Jnga Painting Corporation, 229 NLRB 567 (1977) Al4exanderDauson Inc dh/a .4Acxander'i Restaurant nd Lounge, 228 NLRB 165(1977).429 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDtire, battery and automotive (TBA) employees, butexcluding confidential employees, guards, selling su-pervisors and supervisors as defined within themeaning of the Labor Management Relations Act of1947, as amended, automotive service specialists,custodians, office employees and all other employ-ees employed by the Employer.4. At all pertinent times the Union has represented amajority of the Employer's employees within the above-specified unit.5. The catalog sales employees employed by the Em-ployer at the aforementioned store constituted an accre-tion to the above-described unit from and after theirdates of hire.6. The Employer violated Section 8(a)(l) and (3) ofthe Act by rejecting all and any applications filed by em-ployees within the' above-described bargaining unit fortransfer to the Employer's catalog sales department priorto and since its opening because they were representedby and members of the Union.7. The Employer violated Section 8(a)(l) and (5) ofthe Act by failing and refusing to recognize all its cata-log sales employees from their dates of hire were cov-ered by the currently effective27(and any successor) col-lective-bargaining agreement between the Employer andthe Union, failing and refusing to apply all the terms ofthat agreement (or those agreements) to its catalog salesemployees from their dates of hire, and failing or refus-ing to bargain with the Union concerning the rates ofpay, wages, hours, and working conditions of its catalogsales employees.8. The aforesaid unfair labor practices affected andaffect commerce within the meaning of the Act.THE REMEDYHaving found the Employer engaged in unfair laborpractices in violation of Sections 8(a)(l), (3), and (5) ofthe Act, I shall recommend the Employer cease anddesist therefrom and take affirmative action designed toeffectuate the purposes of the Act. Having found theEmployer violated the Act by refusing all requests madeby union-represented employees for transfer to the cata-log sales department because of such representation, Ishall recommend the Employer offer all such employeestransfer to that department and make them whole forany losses they may have suffered by virtue of the Em-ployer's refusal of their requests, with interest on anyamounts due. Having found the Employer violated theAct by failing or refusing to implement the terms andconditions of the 1978-80 and any successive Employer-Union collective-bargaining agreements with respect tothe catalog sales employees it has hired since that depart-ment commenced operations, I shall recommend all em-ployees in that department be made whole for any lossesthey may have suffered by virtue of the Employer's fail-ure to apply the terms and conditions of those agree-ments to them from the date of their employment withinthat department, with interest on any amounts due, andthe Employer apply all the terms and conditions of those27 1979-80.agreements with the Union to such employees. I shallfurther recommend the Union be made whole for thelosses it has suffered by virtue of the Employer's failureor refusal to apply the 1978-80 and any successor Em-ployer-Union agreements to its catalog sales employeesby bargaining with the Union at its request concerningany additions or modifications to such agreements affect-ing its catalog sales employees and by reimbursing theUnion for all initiation fees and dues it would have re-ceived but for the Employer's failure to apply the termsof the 1978-80 and any successor Employer-Unionunion-security agreements to its catalog sales employeesfrom and after their employment within that department,with interest on the amounts due.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I recommend the issuance of thefollowing:ORDER28The Respondent, J. C. Penney Company, Tacoma,Washington, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to apply the terms of the1978-80 or any successor agreement between it andRetail Clerks Union Local 367, affiliated with UnitedFood & Commercial Workers International Union,AFL-CIO to its catalog sales employees employed at itsTacoma, Washington, facilities.(b) Failing and refusing to recognize and bargain withthe aforementioned Union as the exclusive collective-bar-gaining representative of those employees.(c) Refusing requests of its union-represented employ-ees for transfer to its catalog sales department at itsTacoma, Washington, facilities because they were repre-sented by the Union and covered by the 1978-80 andany successor agreement with the Union.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer transfer to those union-represented employeeswhose applications therefore were rejected because theywere represented by and members of the Union.(b) Make such employees whole for such losses as theymay have suffered by reason of the Employer's rejectionof their transfer requests, with interest on the amountsdue computed in accordance with the formula set out inFlorida Steel Corporation, 231 NLRB 651 (1977), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).(c) Make whole all catalog department employeeshired since the opening of that department for any lossesthey may have suffered by virtue of the Employer's fail-28 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes430 J. C. PENNEY COMPANYure to apply the terms of the 1978-80 and any successoragreements with the Union to them, with interest on anyamounts due computed in accordance with the formulaset out in Florida Steel Corporation, 231 NLRB 651(1977), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).(d) Recognize and bargain with the Union at its re-quest concerning any additions, revisions or modifica-tions of the 1978-80 or any successor agreement con-cerning its catalog sales employees at its Tacoma, Wash-ington facilities.(e) Reimburse the Union for all initiation fees and duesit would have received but for the Employer's failure toapply the terms of the current or any successive union-security agreement with the Union to its catalog salesemployees at its Tacoma, Washington, facilities, with in-terest on the amounts due computed in accordance withthe formula set out in 2(b) above.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amounts due under theterms of this Order.(g) Post at its facilities at Tacoma, Washington, copiesof the attached notice marked "Appendix."29Copies ofthat notice, on forms provided by the Regional Directorfor Region 19, after being signed by the Employer's au-thorized representatives, shall be posted by the Employerimmediately upon receipt thereof, and shall be main-tained for 60 consecutive day thereafter, :n conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Employer to ensure the notices are not altered,defaced, or covered by other material.(h) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Employer has taken to comply with the Order.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."431